20-12411-jlg        Doc 94      Filed 05/24/21 Entered 05/24/21 12:31:27               Main Document
                                             Pg 1 of 20




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------x
                                                             Case No. 20-12411 (JLG)
In re
                                                             Chapter 11
GENEVER HOLDINGS, LLC,

                                   Debtor.

---------------------------------------------------------x

                   OBJECTION OF THE UNITED STATES TRUSTEE TO
                    DEBTOR’S APPLICATION TO EMPLOY A SALES
                    OFFICER, AND REPLY IN FURTHER SUPPORT OF
                  MOTION OF THE UNITED STATES TRUSTEE FOR THE
                 APPOINTMENT OF A CHAPTER 11 TRUSTEE PURSUANT
                     TO SECTION 1104 OF THE BANKRUPTCY CODE

        William K. Harrington, the United States Trustee for Region 2 (the "United States

Trustee"), respectfully submits this Objection to the Debtor’s Application, as revised, to employ

a Sales Officer (the “SO Application”), filed by Genever Holdings, LLC (“Debtor”), and replies

in further support of his motion for the appointment of a chapter 11 trustee in the above-

referenced case pursuant to sections 1104(a) and (b) of title 11, United States Code (the

“Bankruptcy Code”). In opposition to the SO Application, and in support of his motion (the

“UST Motion”), the United States Trustee respectfully states as follows:

                                   I. PRELIMINARY STATEMENT

        The Debtor’s primary purpose in filing its bankruptcy case was to liquidate its primary

asset, a residential apartment (the “Primary Asset”). The parties do not dispute that, to maximize

the value of the Primary Asset, time is of the essence, and that the sale needs to be conducted

expeditiously. Unfortunately, the Debtor and its primary creditors have been at odds throughout

the case as to whether the Debtor is capable or competent to exercise its fiduciary obligations in
                                                        1
20-12411-jlg      Doc 94     Filed 05/24/21 Entered 05/24/21 12:31:27             Main Document
                                          Pg 2 of 20



executing the sale of the Primary Asset. The level of acrimony and distrust caused by this

dispute has risen to a level that extends beyond the healthy conflicts that always exist between

debtor and creditor, and have caused the case to stagnate to the potential detriment of all

stakeholders.

       Here, the parties have spent months attempting to reach a settlement and a path forward,

but have yet to reach an agreement which would pass muster under the Bankruptcy Code. Under

chapter 11 of the Bankruptcy Code, a debtor-in-possession retains the authority and

responsibility to manage its own affairs for the benefit of any creditors. If the debtor-in-

possession is not capable of assuming these responsibilities – as is the case here – the

Bankruptcy Code provides for the appointment of a chapter 11 trustee. Although clothed

otherwise, the Debtor proposes an unacceptable alternative to a chapter 11 trustee by seeking to

appoint what amounts to a receiver with full authority over the marketing and sale of the

Debtor’s only asset, which is expressly prohibited under section 105 of the Bankruptcy Code.

       Here, the Debtor and its creditors have spent months negotiating over a settlement

agreement whereby a “Sales Officer” would be appointed to independently market and sell the

Primary Asset. In short, despite the nomenclature, and regardless of the various iterations of the

settlement agreement, (which continues to be proposed by the parties even after the motion to

approve the settlement was filed), and even though the Court has held three separate hearings on

the motion, and the record has been closed to allow post-hearing briefing, the proposed Sales

Officer would nonetheless still be functioning as an in rem receiver, which is expressly

prohibited by the Bankruptcy Code. Furthermore, not only is the appointment of the Sales

Officer, with the duties as proposed, violative of the provisions the Bankruptcy Code, it is

explicitly prohibited by the Debtor’s Operating Agreement, which was filed of record and
                                                2
20-12411-jlg      Doc 94     Filed 05/24/21 Entered 05/24/21 12:31:27              Main Document
                                          Pg 3 of 20



presented to the Court at the last hearing, and is also violative of applicable state law. In the

ordinary course of business, the Debtor is authorized to make certain corporate governance

changes and to modify its corporate documents if it adheres to the proper corporate formalities

and state law procedures in doing so. But here, despite comments by the parties that the Debtor

intends to do so, the Debtor has not taken such actions. Moreover, certain actions, like the

relinquishment of management of the sales process to a third party, as is currently being

contemplated here, is inconsistent with the Bankruptcy Code and constitutes independent

“cause” for the appointment of a trustee, and also is inconsistent with state law and the Debtor’s

Operating Agreement. The Bankruptcy Code does not authorize a debtor-in-possession to

surrender its authority to a third party to control an integral part of the Debtor’s chapter 11 case,

state law does not permit a company to violate its operating agreement, which, in this case,

specifically provides that termination of an officer is revocable by the Debtor’s managing

member. Finally, the parties cannot use the Bankruptcy Court to override state law and the

Operating Agreement by casting the Court in the role of the ultimate “manager” to make

corporate governance decisions.

       Because the Debtor’s main creditor does not have confidence in the Debtor’s principal to

manage the sale process, and, by extension, this chapter 11 case, the case simply cannot move

forward. The remedy is as clear today as it was when the UST Motion was filed. The Court

should direct the appointment of a chapter 11 trustee who would have the confidence of the

creditors in the marketing and sale of the Property, as well as all other aspects of the case.

                                            II. FACTS

       1.      The facts set forth in the UST Motion, ECF Doc. No. 64, are incorporated by

reference herein and are made a part hereof.
                                                  3
    20-12411-jlg     Doc 94     Filed 05/24/21 Entered 05/24/21 12:31:27           Main Document
                                             Pg 4 of 20



         2.        Subsequent to the filing of the UST Motion on March 22, 2021, ECF Doc. No. 64,

three (3) parties – Bravo Luck Limited (“Bravo Luck”), ECF Doc. No. 76, Pacific Alliance Asia

Opportunity Fund L.P. (“PAX”), ECF Doc. No. 81; and the Debtor, ECF Doc. No. 83 – filed

objections to the UST Motion.

         3.        Meanwhile, on April 9, 2021, the Debtor filed the SO Application. ECF Doc. No.

72.

         4.        On May 12, 2021, the Debtor filed a Letter regarding the status of negotiations

among the parties and, as an attachment to the Letter, a Redlined Version of Amended and

Restated Settlement Agreement (the “Amended Settlement Agreement”). ECF Doc. No. 86. 1

         5.        On May 14, 2021, the Debtor filed a second Letter regarding the status of

negotiations among the parties and, as an attachment to the second Letter, also filed the Limited

Company Agreement of Genever Holdings LLC, dated February 13, 2015 (the “Operating

Agreement”). 2 ECF Doc. No. 88.

         6.        The Court held hearings on, among other matters, the SO Application and the

UST Motion, on May 11 and May 13, 2021. On May 14, 2021, the Court also held a status

conference at which it directed the parties to file supplemental briefing on certain issues arising

from the SO Application and the UST Motion.




1
 The original Settlement Agreement was attached to the Debtor’s Amended Motion to Approve
Attached Stipulation of Settlement with Bravo Luck and PAX, dated March 5, 2021, ECF Doc.
No. 62.
2
 Prior to the filing of the May 14, 2021 status letter, the Debtor had not attached the Operating
Agreement to any document filed with the Court.

                                                    4
    20-12411-jlg     Doc 94     Filed 05/24/21 Entered 05/24/21 12:31:27          Main Document
                                             Pg 5 of 20



The Amended Settlement Agreement

         7.        Unlike the original Settlement Agreement, the Amended Settlement Agreement

provides that the Sales Officer is to manage the marketing and sale process for the Property “in

consultation with the Debtor,” along with Bravo Luck and PAX. See, e.g., Amended Settlement

Agreement, ¶¶ 2, 3, 4. Notwithstanding such consultation rights, the Sales Officer is “to have

final authority in the event of any dispute” among the Debtor, Bravo Luck and PAX. Id. at ¶ 5f.

Moreover, the Sales Officer is to have final approval power with respect to the marketing and

sale process, subject only to Court approval. Id. at ¶ 6.

         8.        Under the Amended Settlement Agreement, any successor to the Sales Officer is

to be nominated by Bravo Luck and PAX, not by the Debtor. Id. at ¶ 7.

         9.        In response to issues raised by the United States Trustee, the Amended Settlement

Agreement gives the Debtor’s manager the power to remove the Sales Officer, but only so long

as the Bankruptcy Court approves of such removal upon notice. Id. at ¶ 27F 3

                                          III. DISCUSSION

         Although the parties to the Amended Settlement Agreement have agreed that the

Debtor’s manager is no longer to be excluded from even a “consulting” role in the marketing and

sale of the Property, the parties have preserved the aspect of their agreement that is central to the

United States Trustee’s objection: The mandate of the Sales Officer, even under the Amended


3
  The Amended Settlement Agreement contains several provisions that reflect agreements among
the Debtor, Bravo Luck, and PAX that are unrelated to the employment of the Sales Officer. For
example, the Amended Settlement Agreement provides for stay relief to enable the state court
litigation between PAX and the Debtor to proceed. In addition, the parties have agreed that
Bravo Luck and PAX may proceed with their BVI Litigation. The United States Trustee does
not object to the provisions of the Settlement Agreement that are unrelated to the employment of
the Sales Officer, but notes that they may be impacted, not only if the Court rejects the Amended
Settlement Agreement, but also in the event that the Court grants the UST Motion.
                                                 5
20-12411-jlg      Doc 94     Filed 05/24/21 Entered 05/24/21 12:31:27            Main Document
                                          Pg 6 of 20



Settlement Agreement, is still to seize from the Debtor’s manager the reins of the marketing and

sale process and to make her own, independent determinations regarding that process, subject

only to Court approval. Amended Settlement Agreement, ¶ 6 (conferring Sales Officer with final

approval power with respect to the, subject only to Court approval). By limiting the Debtor’s

manager to a consultive role, he is to be a spectator, a mere eyewitness to the disposition of the

Debtor’s Primary Asset. PAX’s continued insistence that the Debtor cannot be trusted to control

the sale process – coupled with the Debtor’s continued willingness to relinquish that control –

makes it impossible for the Debtor to carry out its fiduciary obligation as a debtor-in-possession

to manage this case.

       Furthermore, although the Sales Officer is to be an employee of the Debtor, the Debtor’s

manager will have no control of the Sales Officer. In fact, the Amended Sales Agreement

contains no provision that would give the Debtor’s manager the authority to terminate the Sales

Officer. Finally, under the Amended Sales Agreement, the Debtor’s manager may not revoke

the delegation of the marketing and sale process to the Sales Officer, a clear violation of the

Operating Agreement. Accordingly, the Sales Officer, who could not be terminated by the

Debtor without court approval, would act as a receiver in all but name. That the Sales Officer

cannot be terminated by the Debtor demonstrates that the latter has no control over the former.

Such an arrangement cannot be approved by the Bankruptcy Court.

       Moreover, because the Debtor’s main creditor will not consent to an arrangement

whereby the Debtor remains in possession of its principal asset, the Debtor cannot proceed with

this chapter 11 case. Accordingly, the appointment of a Chapter 11 trustee is warranted – and

the UST motion should be granted.


                                                 6
    20-12411-jlg     Doc 94    Filed 05/24/21 Entered 05/24/21 12:31:27         Main Document
                                            Pg 7 of 20



         A.        The SO Application Should be Denied, and the
                   UST Motion Should Be Granted, Because The
                   Debtor’s Agreement to the Amended Sales Agreement
                   Renders it Incapable of Carrying Out its Fiduciary Duties

         The Bankruptcy Code generously allows a debtor which has filed for the protections of

chapter 11 to remain in possession because “current management is generally best suited to

orchestrate the process of rehabilitation. . . .” In re V. Savino Oil Heating Co., 99 B.R. 518, 524

(Bankr. E.D.N.Y. 1989). But the success of a chapter 11 case hinges not only on the fact that

current management is most familiar with the debtor’s business, but also on the presumption that

the debtor-in-possession can act in the creditors’ interest as a fiduciary. Marvel Entertainment

Group, Inc., 140 F.3d, 463, 471 (3d Cir. 1998) (“presumption against appointing an outside

trustee is that there is often no need for one”).

         Although section 1104(a)(1) lists the types of “cause” that may trigger the appointment of

a trustee – “fraud, dishonesty, incompetence, or gross management” – that list is not exhaustive.

Id. at 472. The finding of cause to warrant the appointment is within the discretion of the Court.

Id. In reaching a determination regarding the propriety of directing the appointment of a trustee,

courts balance the protection of creditors’ interests under the Bankruptcy Code with the policy of

“giving debtors a second chance.” Id., citing Committee of Dalkon Shield Claimants v. A.H.

Robins Co., 828 F.2d, 239, 242 (4th Cir. 1987).

         Acrimony between the debtor and a creditor can provide a basis for cause under section

1104(a)(1). 4 See Marvel, 140 F.3d at 472 (Bankruptcy Code permits “appointment of a trustee

based on a finding of acrimony between debtor and creditor. . . .”); In re Sammy ElJamal, No.

4
 The United States Trustee’s arguments under sections 1104(a)(1) and 1104(a)(2) of the
Bankruptcy Code are set forth in the UST Motion, ECF Doc. No. 64, and are incorporated herein
and made a part hereof.

                                                    7
    20-12411-jlg   Doc 94    Filed 05/24/21 Entered 05/24/21 12:31:27               Main Document
                                          Pg 8 of 20



17-CV-7870 (KMK), 2018 WL 4735719, *8-9 (S.D.N.Y Sept. 28, 2018) (same; in analysis of 11

U.S.C. § 1104(a)(2), affirming trustee order based on long-standing acrimony). To be sure, it is

hardly unusual in a bankruptcy case for hostility to exist between a debtor and a creditor.

However, “when the inherent conflicts extend beyond the healthy conflicts that always exist

between debtor and creditor,” the appointment of a trustee is warranted. Cajun Elec. Power

Coop., Inc., 74 F.3d 599, 600 (5th Cir.) (adopting on rehearing the opinion of dissent in 69 F.3d

at 751), cert. denied, 519 U.S. 808 (1996). Courts – which have “wide latitude” in ruling on a

motion under section 1104(a)(1), In re The 1031 Tax Group, LLC, 374 B.R. 78, 86 (Bankr.

S.D.N.Y. 2007) – will determine on a case-by-case basis whether debtor-creditor hostility is

sufficient cause for the appointment of a trustee. Marvel, 140 F.3d at 472-73. 5

         Here, the longstanding conflict between the Debtor and PAX has clearly risen to such a

level that the latter does not believe that the former can act as a fiduciary for the creditors. In

fact, PAX has made every effort to ensure that the Debtor will not be able to administer its case –

and, specifically, the Property – independently. The record is clear that PAX’s acrimony toward

the Debtor has been developing for a long time. See Debtor’s Declaration Pursuant to Local

Bankruptcy Rule 1007-2 (the “1007-2 Declaration”), ¶ 6, ECF Doc. No. 1.

         As the Debtor has acknowledged, litigation between the Debtor and PAX began in 2017,

years before the commencement of this chapter 11 case. See id.. The hostility between the

parties continued post-petition. On December 16, 2020, the Debtor filed a Motion to Modify the

Automatic Stay to Proceed with the State Court Action, ECF Doc. Nos. 12-14, alleging, among



5
 The Court in Marvel noted that debtor-creditor “conflicts” that may warrant the appointment of
a trustee can be either acrimony between the parties or conflicts-of interest. Marvel, 140 F.3d at
472-73.
                                                8
    20-12411-jlg   Doc 94    Filed 05/24/21 Entered 05/24/21 12:31:27               Main Document
                                          Pg 9 of 20



other things, that the Debtor’s voluntary chapter 11 petition had been filed in bad faith.

Memorandum of Law in Support of Lift-Stay Motion, ¶¶ 1, 2.

          Then, on January 8, 2021, PAX filed a Motion for an Order Under 11 U.S.C. § 1112(b)

Converting the Debtor’s Case to a Case Under Chapter 7 or, in the Alternative, for an Order

Under 11 U.S.C. § 1104(a) Appointing a Trustee to Administer the Debtor’s Estate (the

“Conversion/Chapter 11 Trustee Motion”). ECF Doc. Nos. 28-30. Not mincing words, PAX

argued that the Debtor “cannot be entrusted to comply with the Debtor’s fiduciary duty to protect

and conserve” the Property. Id. at ¶ 8, ECF Doc. No. 29. Accordingly, PAX concluded, the

Court should either convert the case to chapter 7 or direct the appointment of a chapter 11

trustee, so as to avoid “the taint of conflicts, self-dealing and general impropriety, which

currently abound. Id. at ¶¶ 7, 9. Either way, PAX has asserted, “[a]ny sale process requires

removing the Debtor as the decision-maker. . . .” Pacific Alliance Asia Opportunity Fund L.P.’s

Reply (I) in Further Support of its Motion to Modify the Automatic Stay to Proceed with State

Court Litigation, and Related Relief, and (II) in Response to Objections, at ¶ 14 n.26, ECF Doc.

No. 41.

          Since the filing of the Conversion/Chapter 11 Trustee Motion, PAX has evidently

determined that its wish that the Debtor be supplanted “as the decision-maker” in the sale

process can be granted by means of the Amended Settlement Agreement. Instead of litigating

with the Debtor and Bravo Luck over the issue of whether the appointment of a chapter 11

trustee is appropriate, PAX has consented to permit the Debtor to remain in possession – but

only so long as the latter does not control the sale process. 6 For its part, the Debtor, in an


6
 PAX’s insistence that the Sales Officer be independent could not be clearer: The sale process
must “include[s] oversight by an experienced, disinterested third-party, with appropriate
                                                9
20-12411-jlg      Doc 94     Filed 05/24/21 Entered 05/24/21 12:31:27              Main Document
                                          Pg 10 of 20



attempt to fend off the Conversion/Chapter 11 Trustee Motion, is willing to surrender control of

the disposition of its principal asset. Notwithstanding several changes in language, including the

removal of the word “independent” from the written agreement, the Sales Officer’s in rem

mandate remains clear: She is “to control and oversee the sale of the [Property]. . . .” Amended

Settlement Agreement, ¶ 2. Although the Sales Officer is to be an “employee” of the Debtor,

unlike other employees, this particular employee cannot be terminated by the Debtor without

court approval. Amended Settlement Agreement, ¶ 27F.

       The parties’ solution is unworkable. Despite the characterization of the position as a

sales officer, the duties and functions to be performed by the sales officer are similar – if not

identical – to the duties and functions of a receiver appointed by a state court. Section 105(b) of

the Bankruptcy Code specifically precludes the Bankruptcy Court from appointing a receiver.

Even if the officer is not called a “receiver” by name, if that person is given control of the

debtor’s sole asset, subject only to further orders of the court, she is exercising the types of in

rem powers and performing the types of duties traditionally given to receivers.

       Only a receiver appointed by another court, such as a state or federal district court, can

take on the role of receiver or a receiver-equivalent in a bankruptcy case, 11 U.S.C. § 105(b);

see In re Bayou Group, L.L.C., 363 B.R. 674, 689 (S.D.N.Y. 2007), aff’d sub nom. Adams v.

Marwil (In re Bayou Group, LLC), 564 F.3d 541 (2d Cir. 2009) (in enacting section 105(b),

Congress precluded bankruptcy courts from appointing a federal equity receiver, but did not bar

a United States District Court from appointing a managing member to control property); see also


safeguards, and oversight by non-insider creditors, including PAX, the U.S. Trustee, and the
Court.” Memorandum of Law in Support of Lift-Stay Motion, ¶ 77, ECF Doc. No. 13 (emphasis
added). This statement reflects PAX’s belief that the sale process must be conducted by a
“disinterested third party,” someone independent of the Debtor’s manager.
                                               10
20-12411-jlg      Doc 94      Filed 05/24/21 Entered 05/24/21 12:31:27              Main Document
                                           Pg 11 of 20



S.E.C. v. Byers, 609 F.3d 87, 93 (2d Cir. 1987). As the Court in Rudin v. Tax Comm’n of the

City of New York (In re Olympia & York Maiden Lane Company, LLC), 233 B.R. 662 (Bankr.

S.D.N.Y. 1999), explained, section 105(b) prevents a bankruptcy court from appointing “receiver

in lieu of a bankruptcy trustee,”, but does not bar the court from “continuing the appointment of

a state court equity receiver.” Id. at 669 (emphasis added).

        Here, the Sales Officer’s job would be akin to that of a state-court in rem receiver. First,

the Sales Officer’s duties, like those of a receiver, are in rem, that is, relate to “the preservation

and care of the property under [the receiver’s] control.” In re 400 Madison Avenue Ltd.

Partnership, 213 B.R. 888, 894 (Bankr. S.D.N.Y. 1997). Second, the Sales Officer, like a

receiver, is not to assume other fiduciary obligations of a debtor-in-possession, such as filing a

chapter 11 plan. Id. at 894-95. Third, both the Sales Officer’s mandate falls squarely within the

very definition of a receiver:

                A person appointed by a court for the purpose of preserving property of a
        debtor pending an action against him, or applying the property in satisfaction of a
        creditor’s claim, whenever there is danger that, in the absence of such
        appointment, the property will be lost, removed or injured. . . .

Black’s Law Dictionary (6th ed. 1990), quoted in 400 Madison Avenue, 213 B.R. at 894 n.14.

Finally, just as a creditor in a state court action would move for the appointment of a receiver in

a state court action to wrest control of the subject property from the creditor’s adversary, PAX

supports the appointment of a Sales Officer to ensure that the Debtor is not to be “the decision-

maker” in the sale process. See Conversion/Chapter 11 Trustee Motion, ¶ 14 n.26, ECF Doc. No

29.

        In addition to the striking similarities, there is one major difference between authorizing a

receiver to retain control of the subject property under the Bankruptcy Code and giving the Sales

                                                  11
20-12411-jlg      Doc 94     Filed 05/24/21 Entered 05/24/21 12:31:27              Main Document
                                          Pg 12 of 20



Officer in rem control of the Property in this case. An order – permitted under the Bankruptcy

Code -- keeping a receiver in place under section 543(d) of the Bankruptcy Code is “in the nature

of abstention,” an act merely to leave the property in the control of the receiver, who has been

appointed by the state court pre-petition. Id. at 895; see also Matter of Plantation Inn Partners,

142 B.R. 561, 564 (Bankr. S.D. Ga. 1992) (where court “excuse[s] state court-appointed

receivers from the obligation to turnover property,” it “is exercising a form of abstention. . . .”).

By contrast, the parties to the Amended Settlement Agreement are asking the Court to take the

more active step – in the face of section 105(b)’s express prohibition—of installing a de facto

receiver post-petition.

       In short, by trying to push through the Amended Settlement Agreement, the parties to that

agreement are creating a Sales Officer to play the same role that, had this “officer” – a receiver –

been appointed by the state court pre-petition, would have played. Though the Court could have

allowed a receiver appointed by the state court pre-petition to continue in his or her role, section

105(b) specifically precludes the Court from creating that role for the Sales Officer.

       The parties to the Amended Settlement Agreement have argued that the agreement finds

support in the 1986 decision by the Court of Appeals for the Seventh Circuit in Matter of

Gaslight Club, Inc., 782 F.2d 767 (7th Cir. 1986). In that case, the Court affirmed a lower

court’s determination that sections 105(a) and 1107(a) could support “a grant of authority to a

Responsible Officer,” where the debtor’s principal had sought to back out of the agreement

surrendering his authority. Id. at 772. The Court, denying the principal’s request, stated that

“we would certainly question recourse to the present procedure as a means generally to avoid the

appointment of a trustee.” It was only “the peculiar circumstances of the case before us as well

as the consent on all sides to the procedure followed make this case different.” Id. at 772. The
                                                  12
20-12411-jlg      Doc 94     Filed 05/24/21 Entered 05/24/21 12:31:27            Main Document
                                          Pg 13 of 20



Seventh Circuit, however, did not hold in Gaslight, that a bankruptcy court’s appointment power

was limitless. In fact, also in 1986, the Seventh Circuit issued an opinion in In re Memorial

Estates, Inc., 797 F.2d 516 (7th Cir. 1986). In that case, the Court observed that section 105(b)

“states flatly” that the Bankruptcy Court cannot appoint a receiver. Id. at 519. The Court,

quoted the legislative history behind the enactment of section 105(b):

       [t]he bankruptcy code has ample provision for the appointment of a trustee when needed.
       Appointment of a receiver would simply circumvent the established procedures.”

Id., quoting H.R.Rep. No. 595, 95th Cong., 1st Sess. 316 (1977); S.Rep. No. 989, 95th Cong., 2d

Sess. 29 (1978), U.S.Code Cong. & Admin.News 1978, pp. 5787, 5815, 6273. In light of the

ruling in Memorial Estates regarding the appointments of receivers under section 105(b), the

parties’ reliance on the ruling Gaslight which addresses a different kind of officer, is misplaced.

       B.      The Parties to the Amended Settlement Agreement
               Improperly Seek to Cast the Bankruptcy Court in the
               Role of Ultimate Manager of the Limited Liability Corporation

       Although a debtor-in-possession retains its pre-petition right to hire officers and other

employees, the Bankruptcy Code does not authorize the Court to appoint an “alternative

fiduciary” in the place of a chapter 11 trustee. See In re Adelphia Comm. Corp., 336 B.R. 610,

664 (Bankr. S.D.N.Y. 2006) (court declined to use section 105(a) to “[a]ppoint a trustee

equivalent”). The Court’s appointment power in chapter 11 is found only section 1104, under

which the Court may appoint chapter 11 trustees and examiners. 11 U.S.C. § 1104; see

Adelphia, 336 B.R. at 664 (section 1104 calls for only “two types of fiduciaries, trustees and

examiners”) (footnotes omitted).

       The Court’s appointment power is not to be found either in section 105(a) or in section

1107(a). See id.; see also K.G. IM, LLC, 620 B.R. 469, 482 (Bankr. S.D.N.Y. 2020), quoting In

                                                 13
    20-12411-jlg   Doc 94    Filed 05/24/21 Entered 05/24/21 12:31:27              Main Document
                                          Pg 14 of 20



re 1031 Tax Group, LLC, No. 07-11448 (MG), 2007 WL 2085384, at *3 n.4 (Bankr. S.D.N.Y.

July 17, 2007) (“Sections 105(a) and 1107(a) . . . do not provide the Court with an independent

power of appointment”). 7 These Code sections certainly do not authorize the appointment of a

de facto receiver, whose appointment in a bankruptcy case is expressly prohibited by Section

105(b). See, e.g., Olympia & York, 233 B.R. at 669.

         To be sure, the Debtor may employ a Chief Restructuring Officer (“CRO”) under section

363(b) of the Bankruptcy Code, but only under certain conditions. The Protocol for engagement

of Jay Alix & Associates and Affiliates dated November 3, 2004, (commonly known as the “J.

Alix Protocol”), first appeared in the District of Delaware out of In re Safety-Kleen Corp., Case

No. 00-2303 (Bankr. D. Del. 2000) and In re Harnischfeger Industries Inc., Case No. 99-2171

(Bankr. D. Del. 1999), and it has been adopted by the United States Trustee and professionals

and approved by courts in this District for many years. The J. Alix Protocol, however, does not

apply unless the CRO reports to, and take direction from, a board of directors.

         Here, the parties to the Amended Settlement Agreement effectively seek court approval

of at least two modifications to the J. Alix Protocol. First, the Debtor is a limited liability

corporation with a manager, not a corporation with a board of directors. Second, unlike a CRO

who generally manages all aspects of a chapter 11 case, the Sales Officer’s mandate would be

limited to the marketing and sale of the Property. Although the United States Trustee has no per

se objection to certain modifications of the traditional CRO appointment, (apart from the fact

that the in rem Sales Officer cannot be appointed in light of section 105(b)’s express prohibition

against the appointment of receivers), the balance of the requirements under the J. Alix Protocol

7
 Although the Court in K.G. IM, LLC permitted the appointment of a new “Responsible Person”
to manage the debtor, that Responsible Person was not to assume the role of an in rem receiver,
as the Sales Officer is to do in the instant case. See K.G. IM, LLC, 620 B.R. at 482-83.
                                                   14
20-12411-jlg      Doc 94     Filed 05/24/21 Entered 05/24/21 12:31:27           Main Document
                                          Pg 15 of 20



must be met. Specifically, the Sales Officer must report to, and take direction from, the

manager. Here, the Sales Officer would not be accountable to the Debtor’s manager, as the

Debtor has agreed to surrender his authority over not only the sale process, but also over the

Sales Officer herself. Also, as the Debtor has waived its authority to terminate its employee

without Court approval, the analogy between the Sales Officer and a CRO falls apart.

Accordingly, we are left with a situation where the parties to the Amended Settlement

Agreement are asking the Court to step into the role of the ultimate manager of the Debtor under

state law, a role the Court cannot play.

       In In re 1031 Tax Group, LLC, 2007 WL 2085384, the Court observed that “positions of

manager or director are creatures of state law specifically governed by the applicable state

limited liability company acts and state corporation codes”. Id. at *1, *3. These state laws must

be followed to make the proposed appointment of a manager or director. Id. at *3. “The

Bankruptcy Code does not authorize the bankruptcy court to fill these positions, or to bypass the

procedures that the state statutes mandate.” Id.

       Here, however, the Sales Officer would be ultimately accountable not to the Debtor’s

manager, but rather to the Court. See Amended Settlement Agreement, ¶ 6. Should the Debtor’s

manager wish to terminate the Sales Officer for any reason, the Court must approve such

termination. Id. at ¶ 27F. Moreover, under the Amended Sales Agreement, the Bankruptcy

Court would have the ability to overturn the Debtor’s corporate governance decision either to

revoke the delegation of authority to, or the remove the Sales Officer “[n]otwithstanding

anything to the contrary in the Debtor’s Operating Agreement.” Id. The parties’ attempt to have

the Court effectively order amendments to the corporate governance documents, namely, the

Operating Agreement, must fail. See 1031 Tax Group, 2007 WL 2085384, at *1 (“governance
                                             15
20-12411-jlg      Doc 94     Filed 05/24/21 Entered 05/24/21 12:31:27            Main Document
                                          Pg 16 of 20



positions [are] created by the applicable state limited liability company acts and state corporation

codes” – not by the Bankruptcy Court).

       C.      The Parties Improperly Seek Bankruptcy Court
               Approval of an Agreement that Violates Both
               the Operating Agreement and State Law

       The Debtor has agreed to relinquish its power to revoke the delegation of authority over

the marketing and sale process to the Sales Officer in violation of relevant state law, and in the

face of a specific provision of the Operating Agreement to the contrary. Under the New York

Limited Liability Company law,

       (a)     Except as provided in the operating agreement, in managing the affairs of
               the limited liability company, electing managers or voting on any other
               matter that requires a vote at a meeting of the members pursuant to this
               chapter, the articles of organization or the operating agreement, each
               member of a limited liability company shall vote in proportion to such
               member’s share of the current profits of the limited liability company in
               accordance with section five hundred three of this chapter.

                                                 ...

       (d)     Except as provided in the operating agreement . . . the vote of at least a
               majority in interest of the members entitled to vote thereon shall be
               required to:
                                               ...

       (2) approve the sale, exchange, lease, mortgage, pledge or other transfer of all or
       substantially all of the assets of the limited liability company.

NY LLC Law, § 402.

Section 9.3 of the Operating Agreement provides, in relevant part, as follows;

       The Members may, from time to time as they deem advisable, select one or more
       natural persons and designate them as officers of the Company (the “Officers”)
       and assign titles . . . to any such person. The Members may, by written
       agreement, delegate to any Officer . . . the power to bind the Company. Any
       delegation pursuant to this Section 9.3 may be revoked at any time by the
       Members. An Officer may be removed with or without cause by the Members. . . .

                                                 16
    20-12411-jlg   Doc 94      Filed 05/24/21 Entered 05/24/21 12:31:27                Main Document
                                            Pg 17 of 20



Operating Agreement, § 9.3 (emphasis added). 8

         Thus, the parties, in requesting approval of the Amended Settlement Agreement,

are asking the Court to vitiate the Debtor’s power under the Operating Agreement, which

is governed by the New York Limited Liability Company Law. Specifically, the Member

-- that is, the Debtor’s manager – has the power under section 402(d) of the New York

Limited Liability Company Law and the Operating Agreement both to delegate the power

to an officer to bind the company, and he may revoke that power “at any time”, “with or

without cause. . . .” Operating Agreement, § 9.3. The authority of the Debtor’s manager

clearly extends to the “sale . . . of all or substantially all of the assets of the limited

liability company. NY LLC Law, § 402(d)(2).

         The parties, however, are asking the Court to overturn both state law and the Operating

Agreement in two ways. First, the Court is being asked to approve the delegation under state

law. Second, the parties are asking the Bankruptcy Court to modify the Operating Agreement by

conditioning the Debtor’s manager’s power to revoke the delegation on Court approval. It is not,

however, the province of the Bankruptcy Court to act as the Debtor’s ultimate manager to have

the final say on the Debtor’s decision-making under the Operating Agreement and state law. See




8
  Although the parties first introduced the (original) Settlement Agreement by filing the
Amended Motion to Approve Compromise on March 5, 2021, ECF Doc. No. 62, and although
several pleadings and letters have been filed since that date, the Operating Agreement was first
filed with the Court as an attachment to a Status Letter dated May 14, 2021, ECF Doc. No. 88.
Moreover, to date the Operating Agreement has not been amended to reflect the Debtor’s
agreement to limit its manager’s authority regarding the delegation of authority to the Sales
Officer. Instead, the Amended Settlement Agreement provides that the Operating Agreement
can simply be ignored. See Amended Operating Agreement, ¶ 27F.

                                                    17
    20-12411-jlg     Doc 94     Filed 05/24/21 Entered 05/24/21 12:31:27               Main Document
                                             Pg 18 of 20



1031 Tax Group, 2007 WL 2085384, at *1 (“. . . state laws must be followed to make the

Debtors’ proposed appointments . . . to fill . . . positions”) 9

         D.        Section 1107(a) of the Bankruptcy Code Does Not Authorize
                   The Debtor to Employ the Sales Officer in Violation of the
                   Operating Agreement and State Law

         Section 1107(a) of the Bankruptcy Code provides, in pertinent part, as follows:

         (a)       Subject to any limitations on a trustee servicing in a case under this chapter, and
                   to such limitations or conditions as the court prescribes, a debtor in possession
                   shall have all rights. . . and shall perform all the functions and duties, except the
                   duties specified in section s 1106(a)(2), (3), and (4) of this title, of a trustee
                   serving in a case under this chapter.

11 U.S.C. § 1107(a). This section authorizes the court to limit debtors-in-possession in certain

respects. For example, the court can invoke section 1107(a) to prevent a debtor from waiving its

claims against insiders. See In re Ralph C. Tyler, P.E., P.S., Inc., 156 B.R. 995, 997 (Bankr.

N.D. Ohio 1993) (“prohibition of the DIP’s waiver of claims against insiders is mandated for the

protection of creditors”). The Debtor, however, cannot use section 1107(a) to relinquish one of

its core functions – namely, to conduct the sale process – to an independent third party in

violation of the Operating Agreement. See 1031 Tax Group, 2007 WL 2085384, at *3 n.4 (court

has no “independent power of appointment” under sections 105(a) and 1107(a)).

         The only way the Court can remove the powers of a debtor-in-possession altogether, or

with respect to a core function of a debtor, is under section 1104 of the Bankruptcy Code. As set

forth in the UST Motion, ECF Doc. No. 64, when a debtor-in-possession is unable or unwilling

9
 As the Second Circuit has noted, unless a chapter 11 trustee is appointed, chapter 11 debtors
retain their corporate governance rights under state law. In re Johns-Manville Corp., 801 F.2d
60, 63 (2d Cir. 1986). Here, however, the Debtor has entered into an agreement to make
corporate governance decisions that are inconsistent with the Operating Agreement and State
law. Instead, the Debtor, along with the other parties to the Amended Settlement Agreement, is
asking the Court to override the Operating Agreement by conditioning the Debtor’s right to
revoke the delegation of power to the Sales Officer without court approval.
                                                18
20-12411-jlg       Doc 94    Filed 05/24/21 Entered 05/24/21 12:31:27            Main Document
                                          Pg 19 of 20



to meet its fiduciary obligations, Congress has provided two ways to eliminate or reduce

management’s control while allowing the case to remain in chapter 11: The first is the

appointment of a trustee pursuant to 11 U.S.C. § 1104(a). See In re V. Savino Oil, 99 B.R. at 526

(“And if the debtor-in-possession defaults in this respect, [s]ection 1104(a)(1) [of the Bankruptcy

Code] commands that stewardship of the reorganization effort must be turned over to an

independent trustee.”). Alternatively, under section 1104(c), the Court has the authority to direct

the appointment of an examiner, whose role is more restricted that that of a chapter 11 trustee.

See In re Boileau, 736 F.2d 503, 506 (9th Cir. 1984) (debtor-in-possession, displaced by

appointment of examiner in its customary duty to conduct an investigation under section

1106(a)(3), lost authority to waive attorney-client privilege). As the Court in Boileau points out,

it is section 1106(b), not 1107(a) that allows an examiner to perform certain duties that the court

directs a debtor not to perform. Section 1106, however, does not, however, authorize anyone

else to do so – other than, of course, a chapter 11 trustee. Id.; see also Adelphia, 366.B.R. at 666

(suggesting that the court might be “altogether forbidden” from using section 1107(a) to impose

limitations on the rights of a DIP that circumvented other sections of the Bankruptcy Code, such

as section 1104.

       E.      Because the Amended Settlement Agreement Preserves the
               Independence of the Sales Officer and Fails to Cure the
               Deficiencies in the Original Settlement Agreement, the SO
               Application Should be Denied and the UST Motion Should be Granted

       The Court should not countenance the proposed takeover of the marketing and sale

process by a Sales Officer, whose in rem function is that of a de facto receiver – and whose

status as an employee of the Debtor is only nominal. Further, the Debtor’s agreement to turn the

sale process over to an independent third party makes the continuation of this case as a debtor-in-

                                                 19
20-12411-jlg      Doc 94     Filed 05/24/21 Entered 05/24/21 12:31:27             Main Document
                                          Pg 20 of 20



possession case untenable. Obviously, the relinquishment of such authority was the Debtor’s

response to pressure from PAX -- which has stated quite plainly that it has “absolutely no

confidence that the Debtor’s assets will be property preserved and marshalled by [the Debtor’s

principal] (emphasis in original).” Memorandum of Law in Support of Conversion/Chapter 11

Trustee Motion, ¶ 83, ECF Doc. No. 36. Whatever the motivation for its action, the Debtor has

agreed to abandon the field with respect to the disposition of its principal asset. This, a fiduciary

wishing to retain its debtor-in-possession status, cannot do. A chapter 11 trustee must be

appointed to administer this case and, in particular, sell the Property.

       For the reasons stated both in the UST Motion and herein, the motion to approve the

Amended Settlement Agreement must be rejected, and the UST Motion granted.

                                        IV. CONCLUSION

       WHEREFORE, the United States Trustee respectfully requests that the Court deny the

Motion for approval of the Amended Settlement Agreement, direct the appointment of a Chapter

11 trustee pursuant to section 1104(a) of the Bankruptcy Code, and grant such other and further

relief as may be deemed just and proper.

Dated: New York, New York
       May 24, 2021

                                               Respectfully submitted,

                                               WILLIAM K. HARRINGTON
                                               UNITED STATES TRUSTEE, Region 2

                                       By:     /s/ Richard C. Morrissey
                                               Richard C. Morrissey
                                               Trial Attorney
                                               201 Varick Street, Room 1006
                                               New York, New York 10014
                                               Tel. (212) 510-0500

                                                 20
